Citation Nr: 1138164	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151  for an eye condition with loss of balance, loss of vision, and dehydration. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1943 to December 1945.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) "Tiger Team" in Cleveland, Ohio.  However, jurisdiction of this matter remains with the RO in New York, New York. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO (Travel Board hearing) in New York, New York.  A transcript of that hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In January 2006, VA provided the Veteran with treatment for bacterial conjunctivitis, which included a prescription for Doxycycline.  By March 2006, VA medical records noted that this condition was much improved.  

2.  It has not been medically determined that any additional disability has occurred due to this treatment.  As such, considerations of negligence, lack of proper skill, or an unforeseeable risk are not for application. 


CONCLUSION OF LAW

The requirements for compensation for an eye condition, with loss of balance, loss of vision, and dehydration, as a result of VA medical treatment under the provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an August 2008 pre-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  After issuance of the notice letter and an opportunity for the Veteran to respond, the claim was adjudicated in the December 2008 rating decision now on appeal.  Thus, the August 2008 letter meets the VCAA's content of notice and timing of notice requirements. 

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes the Veteran's VA medical records.  Also of record and considered in connection with the appeal is the transcript of the August 2011 Board hearing as well as various written statements provided by the Veteran as well as by his representative, on his behalf. 

The Board notes that no VA medical examination has been conducted or medical opinion obtained; however, there is no competent medical evidence or evidence even suggesting that the Veteran has an additional disability related to treatment at the VA Medical Center.  Thus, the Board finds that an examination to determine the etiology of the Veteran's claim is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

II.  Analysis

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

For claims filed prior to October 1, 1997 under 38 U.S.C.A. § 1151, the only requirement was that additional disability or death was 'the result of' VA hospital care, medical or surgical treatment, or examination.  However, 38 U.S.C.A. 
§ 1151 has been amended.  For claims filed on or after October 1, 1997, the amended statute provides, in relevant part, that a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was either (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  In other words, in either case, in order for compensation to be warranted, causation would need to be shown. 

The implementing regulation (applicable to 1151 claims received on or after October 1, 1997) is 38 C.F.R. § 3.361 , which provides that, in addition to a showing of additional disability or death, there must be evidence that the hospital care, medical or surgical treatment, or examination caused the additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32 .  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38
C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2010).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or (vi) Involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d). 

As noted above, 38 U.S.C.A. § 1151 also contemplates when the proximate cause of the disability or death is an event not reasonably foreseeable.  Under 38 C.F.R. § 3.361(d)(2), whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran asserts that due to medication (specifically Doxycycline, pill form) given to him by the VA in January 2006 for the treatment of bacterial conjunctivitis, he has sustained the above additional disabilities (i.e. an eye condition with loss of balance, loss of vision, and dehydration).  He also claimed during the Board hearing that he was not provided with notice of the risks for his January 2007 surgery; however, informed consent is clearly documented in the VA medical records.

A May 2002 VA eye clinic record reflects an impression of chronic open angle glaucoma, each eye.  Intraocular pressure was well-controlled on Timoptic.  Question of old anterior ischemic optic neuropathy.

A January 2003 VA primary care record reflects that the Veteran has early cataracts and chronic right hemi-blepharospasm being treated with Botox injections.  

An October 2005 VA eye outpatient record reflects that the Veteran has a history or right hemifacial spasm for twenty years and that he continues to get Botox injections.  He has poor vision (-2/200) in the right eye with relative afferent papillary defect (RAPD) and disc telengectasia likely old central retinal artery occlusion (CRAO) as per "n-o".  Cataracts in each eye and chronic open angle glaucoma (COAG) in each eye.  Intraocular pressure was ideal.    

A December 2005 VA eye outpatient record reflects that the Veteran was seen with complaints of an "infection" in his eyes for two weeks.  They were caked together in the morning.  The Veteran stopped using his glaucoma drops.  The impression was viral conjunctivitis with underlying likely chronic blepharitis.  Also, primary open-angle glaucoma (POAG).  The Veteran was to restart Cosopt and Travatan drops, both eyes.  Old CRAO in right eye, now questionable neovascularization of the optic disk, but blind eye.  Senile nuclear cataracts, both eyes, astigmatism, worsening vision.  The Veteran was urged to give up driving for safety of himself and others.  

A January 3, 2006 VA eye outpatient record reflects that the Veteran was seen because the infection was worsening.  The impression was bilateral bacterial conjunctivitis.  Intraocular pressure (IOP) was better on drops.  The Veteran was to continue glaucoma drops, both eyes and add Ciloxin, both eyes, four times daily.  

A January 5, 2006 VA eye outpatient record reflects that the Veteran was not feeling any better.  The impression was bilateral bacterial conjunctivitis not resolving.  IOP was stable on drops.  The plan was to discontinue all drops.  Start Diamox 500 milligrams, twice daily, by mouth.  

A January 12, 2006 VA eye outpatient record reflects that the Veteran was not feeling any better.  The impression was blepharoconjunctivitis, left eye greater than right eye.  Start erythromycin ointment, four times daily, both eyes, warm compresses, both eyes, and Doxycycline, 100 milligrams, by mouth, twice daily.  POAG, IOP stable, continue Diamox.  

A January 25, 2006 VA eye outpatient record reflects that the Veteran stated he did not feel any better.  The impression was chronic conjunctivitis responding well to Doxycycline, by mouth and erythromycin ointment.  He was to continue treatment for about two more weeks and then follow up.  POAG, stopped drops, IOP covered by Diamox, but it was too high in the left eye, likely affecting central vision of the left eye.  Old CRAO, right eye.  Right hemifacial spasm.  Senile nuclear cataracts, each eye, astigmatism, worsening vision, but monocular patient; poor central vision in the left eye likely somewhat from glaucoma.  

A February 13, 2006 emergency department record notes that the Veteran complained of one to two weeks of dizziness and feeling weak.  The Veteran stated that he had a recent gastrointestinal illness and was very dehydrated.  The Veteran denied vertigo.  The assessment was that the Veteran with recent gastroenteritis presents with one to two weeks history of dizziness likely from hypovolemia.  

A February 16, 2006 VA eye outpatient record reflects that the Veteran stated he did not feel any better.  It was noted that the Veteran called feeling dizzy, dehydrated; stopped Diamox and Doxycycline and sent the Veteran to emergency room on February 13, 2006.  The impression was cataracts, vision stable.  Conjunctivitis much better, still with dry eyes.  POAG, intolerant to Diamox.  IOP up, off medications.  Restart Timoptic, twice a day, left eye.  

A March 2006 VA eye outpatient record reflects that the Veteran stated he felt much improved.  It was noted that he was on Timoptic, left eye, twice a day, not given for the right eye secondary to very poor visual acuity.  The impression was blepharoconjunctivitis much improved.  Advanced POAG in the left eye, but Humphrey field visual stable with IOPs in low-mid teens.  Visual acuity decreased but stable, likely secondary to combination of COAG and cataract.  

A June 2006 VA physical therapy record reflects that the Veteran was assessed with balance difficulties primarily due to visual deficits.  The Veteran presented with decreased balance and decreased ability to perform single limb support ad tandem walk.  

A December 2006 VA eye outpatient record notes that the Veteran has extensive presumed ocular histoplasmosis history include history of right hemifacial spasm for twenty years, status post Botox in May 2006, poor vision "(FC-LP)", right eye with RAPD and disc telangectasia likely old CRAO as per "N-O", and cataracts both eyes.  He is felt to have visual acuity loss in the left eye from glaucoma, hesitant to recommend cataract surgery in monocular patient.  The assessment was POAG, IOP well controlled in the left eye.  CRAO, right eye in the past.  However, baseline visual acuity was 20/200 in the right eye and has deteriorated to "HM" likely secondary to cataract extraction.  The Veteran wished to have cataract extraction of the right eye to brighten up sight, he understands that there is very limited potential, but would like to try.  He understands the risks of retinal detachment, infection, inflammation, need for reoperation, loss of vision, loss of eye and still wants to proceed with cataract extract of the right eye.  

A January 2007 record reflects that informed consent signature was obtained for cataract phacoemulsification intraocular lens.  A January 2007 VA ophthalmology addendum notes that the Veteran was examined by a VA physician and that the Veteran understands an extremely guarded prognosis for any visual recovery given history of artery occlusion.  Risks and benefits including infections, retinal detachment, visual hallucinations, further vascular occlusion and blindness understood for cataract extraction as planned.  

A May 2007 VA eye outpatient record reflects an impression of POAG, visual field a little worse and advanced.  Mild to moderate nuclear cataract, left eye, but nature and degree of central vision loss in the left eye is more consistent with glaucoma than cataract, so prognosis for any significant improvement is guarded.  

A January 2008 VA eye outpatient record reflects a finding by a VA physician that the Veteran's vision is most likely not improving because of glaucoma.  The VA physician furthered that the Veteran "does NOT understand that he has glaucoma even" after telling him in detail for thirty minutes at the last visit and again for thirty minutes.  She furthered that the Veteran will not accept that he is taking drops for glaucoma or has ever seen a glaucoma specialist.  The VA physician noted that the Veteran believes it was caused by some antibiotic eye drops given in the past even though she explained in detail that this is not the case.  

During the August 2011 Board hearing, the Veteran testified that the effects of medication given to him for bacterial conjunctivitis actually caused his vision loss.  He contends that he had an adverse reaction to this medication.  He testified that he started experiencing the vision loss from medication issued to him on January 12, 2006.  He furthered that he had no symptoms relating to his eyes until his eye infection.  He experienced loss of balance after twenty one days of taking the medication, but then stated that he had loss of balance before he took the medication.  He stated that he was told by a physical therapist that the eye drops were causing his loss of balance.  When asked if a doctor confirmed that the medication being discussed caused the vision loss, the Veteran responded that "there was no discussions at all."  He furthered that he lost his vision over night.  He also asserted, in addition to the medications, that he was inadequately informed of any risk factors from any type of surgery or procedures or medications.  Prior to this treatment in 2006, he had no problems with loss of vision.  

First, the records do not show that the Veteran has been diagnosed with an additional vision disability, or provided a diagnosis based on the asserted symptom manifestations.

The evidence shows that he was dehydrated related to a gastrointestinal illness.  In a March 2006 VA eye outpatient note, the Veteran stated that he felt much improved.  A June 2006 VA medical record notes that the Veteran has balance difficulties due to visual deficits.

Second, the Veteran had been diagnosed with glaucoma, cataracts, and poor vision prior to January 2006.  

Third, in a January 2008 VA medical record, the VA physician notes that the Veteran does not understand that he had glaucoma.  The doctor furthered that the Veteran believes that it was caused by some antibiotic eye drops given in the past, even though it was explained in detail that this was not the case

Furthermore, the VA records show that VA medical personnel have assessed the Veteran with vision loss due to glaucoma and/or cataracts, or a combination thereof.

The Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral cataracts, status post surgery, cannot be granted based upon the evidence of record.  As noted above, in order to prevail on a claim for entitlement under this section, the evidence would need to reflect that the Veteran has an additional disability, based upon a comparison of his condition prior to the VA treatment and after the VA treatment.  In this case, competent medical evidence reflects that the Veteran does not have any additional disability as a result of VA treatment.  Prior to the VA medical treatment in January 2006 for bilateral conjunctivitis, the Veteran was found to have chronic open angle glaucoma of each eye in May 2002 and early cataracts and chronic right hemi-blepharospasm in January 2003.  By December 2005, he was found to have senile nuclear cataracts, both eyes, astigmatism, worsening vision to the extent that it was suggested he stop driving.  A January 2008 VA eye outpatient record reflects a finding by a VA physician that the Veteran's vision is most likely not improving because of glaucoma.  In this case, no medical professional has even suggested that the Veteran suffers additional disability as a result of VA treatment for bacterial conjunctivitis with Doxycycline.  As such, concerns of negligence, lack of proper skill, or foreseeability are not for consideration.

The only evidence of record supporting the Veteran's claim is his own lay opinion contained in written statements and his testimony before the Board.  The Veteran, however, has not been shown to possess the requisite medical training or credentials needed to provide a competent opinion as to diagnosis, medical causation, or whether appropriate care was provided.  His lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434  (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Without evidence of additional disability, his claim for entitlement to disability compensation under 38 U.S.C.A. § 1151 cannot be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990). 






ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for an eye condition with loss of balance, loss of vision, and dehydration is denied. 



____________________________________________
                                                            A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


